Case: 15-50576      Document: 00513589934         Page: 1    Date Filed: 07/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-50576                                  FILED
                                  Summary Calendar                            July 13, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FEDERICO SALDANA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CR-371-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Federico Saldana entered a conditional guilty plea
to possession with intent to distribute five kilograms or more of cocaine and
was sentenced to 120 months in prison. Saldana now exercises the right he
reserved to appeal the denial of his motion to suppress evidence discovered
following a traffic stop.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50576     Document: 00513589934         Page: 2   Date Filed: 07/13/2016


                                  No. 15-50576

      When reviewing a denial of a motion to suppress evidence, we review
factual findings for clear error and the ultimate constitutionality of law
enforcement action de novo. United States v. Pack, 612 F.3d 341, 347 (5th Cir.
2010). The legality of an investigatory traffic stop is examined under the two-
pronged analysis described in Terry v. Ohio, 392 U.S. 1 (1968). United States
v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004). First, we determine whether
the initial traffic stop was justified.       Id.   Here, the initial traffic stop of
Saldana’s vehicle was legally justified by objectively reasonable suspicion, viz.,
that Saldana committed several traffic violations in the presence of officers.
See United States v. Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005).
      Under the second prong of Terry, we determine whether the officers’
subsequent actions were “reasonably related to the circumstances that
justified the stop, or to dispelling [the] reasonable suspicion developed during
the stop.” Brigham, 382 F.3d at 507. Following the initial stop of the vehicle,
the officers’ questioning of Saldana and their observations gave rise to
reasonable suspicion of additional criminal activity, specifically narcotics
trafficking, warranting Saldana’s continued detention. Id. These included,
inter alia, Saldana’s nervous behavior, his inconclusive or vague explanation
for the purpose of his trip, his prior criminal history, and the overall
appearance of the truck and trailer he was driving. See United States v.
Gonzalez, 328 F.3d 755, 758 (5th Cir. 2003); United States v. Estrada, 459 F.3d
627, 632 (5th Cir. 2006); United States v. Sanchez, 507 F.3d 877, 882 (5th Cir.
2007), vacated on other grounds, 553 U.S. 1029 (2008).
      Saldana additionally contends that there were no intervening
circumstances to break the causal chain between his alleged illegal detention
and his consent to search. Because Saldana’s consent was not preceded by an




                                          2
    Case: 15-50576    Document: 00513589934     Page: 3    Date Filed: 07/13/2016


                                 No. 15-50576

illegal detention, his argument cannot succeed.           See United States v.
Khanalizadeh, 493 F.3d 479, 484 (5th Cir. 2007).
      Lastly, Saldana argues that, even if he voluntarily consented to the
search, its scope exceeded the consent he provided. Not so: Saldana twice gave
his consent to the search and placed no limits on its scope, so he has failed to
show any error, much less plain error. United States v. Baker, 538 F.3d 324,
332 (5th Cir. 2008); United States v. Rich, 992 F.2d 502, 506-08 (5th Cir. 1993).
The judgment of the district court is AFFIRMED.




                                       3